 

Exhibit 10.1

 

JERNIGAN CAPITAL, INC. 

2015 EQUITY INCENTIVE PLAN

RESTRICTED Stock AGREEMENT

 

Jernigan Capital, Inc., a Maryland corporation (the “Company”), hereby grants
shares of its common stock, $0.01 par value per share (“Common Stock”), to the
Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2015 Equity Incentive Plan (as amended from time to time, the “Plan”).
Capitalized terms used but not defined herein shall have the meanings given them
in the Plan.

 

Name of Grantee: William C. Drummond

 

Number of Restricted Shares of Common Stock (“Shares”): 25,000

 

Grant Date: August 11, 2015

 

Vesting Schedule: Subject to your continuous Service and other limitations set
forth in this Agreement and the Plan

 

One-third of the Shares shall vest on August 11, 2016;

 

One-third of the Shares shall vest on August 11, 2017; and

 

One-third of the Shares shall vest on August 11, 2018.

  

For purposes of this Agreement, the term “vest” shall mean, with respect to any
Shares, that such Shares are no longer subject to forfeiture to the Company.
Shares that have not vested are deemed “Restricted Stock.”

 

  

 

 

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent. You further agree to refrain from
making an election under Code Section 83(b) with regard to the grant of
Restricted Stock. You further agree to the venue selection and waiver of a jury
trial in accordance with the Agreement.

 

 

Grantee:  /s/ William C. Drummond   Date: August 11, 2015   (Signature)        
        Company:  /s/ John A. Good   Date: August 11, 2015   (Signature)      

Title: President and Chief Operating Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument. 

 

 2 

 

 

JERNIGAN CAPITAL, INC.

2015 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

 

Restricted Stock

This Agreement evidences an award of Shares in the number set forth on the cover
sheet and subject to the vesting and other conditions set forth herein, in the
Plan and on the cover sheet (the “Restricted Stock”).       Transfer of Unvested
Restricted Stock Unvested Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered, whether by operation
of law or otherwise, nor may the Restricted Stock be made subject to execution,
attachment or similar process. If you attempt to do any of these things, the
Restricted Stock will immediately become forfeited.     Issuance and Vesting The
Company will issue your Restricted Stock in the name set forth on the cover
sheet.       Your rights under this Restricted Stock grant and this Agreement
shall vest in accordance with the vesting schedule set forth on the cover sheet
so long as you continue in Service through the vesting dates set forth on the
cover sheet, provided, however, that upon the termination of your Service due to
your death or Disability the Restricted Stock will become 100% vested.       For
purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
Service.  Your employer may determine, in its discretion, which leaves count for
this purpose, and when your Service terminates for all purposes under the Plan
in accordance with the provisions of the Plan. Notwithstanding the foregoing,
the Company may determine, in its discretion, that a leave counts for this
purpose even if your employer does not agree.    

Change in Control

 

The Restricted Stock shall be subject to Section 18 of the Plan in the event of
a Change in Control, provided, however, that if the Restricted Stock is assumed
or continued in connection with a Change in Control, the Restricted Stock will
become 100% vested upon your Involuntary Termination within the 12-month period
following the consummation of the Change in Control.       “Involuntary
Termination” means the termination of your Service by reason of (i) your
involuntary dismissal by the Company or its successor for reasons other than
Cause or (ii) your voluntary resignation for Good Reason.

 

  

 

 

Evidence of Issuance The issuance of the Shares under the grant of Restricted
Stock evidenced by this Agreement shall be evidenced in such a manner as the
Company, in its discretion, deems appropriate, including, without limitation,
book-entry, direct registration or issuance of one or more share certificates,
with any unvested Restricted Stock bearing the appropriate restrictions imposed
by this Agreement. As your interest in the Restricted Stock vests, the
recordation of the number of Restricted Stock attributable to you will be
appropriately modified if necessary.     Forfeiture of Unvested Restricted Stock
Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock or other treatment pursuant to the terms of this Agreement, the
Plan, or in an employment or any other written agreement between the Company or
any Affiliate and you, you will automatically forfeit to the Company all of the
unvested Restricted Stock in the event you are no longer providing Service.    

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock. In the event that the Company
or any Affiliate determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting or receipt of Shares
arising from this grant, you authorize the Company or any Affiliate to require
such payments from you, or withhold such amounts from other payments due to you
from the Company or any Affiliate (including withholding the delivery of vested
Shares otherwise deliverable under this Agreement).     Retention Rights This
Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the Company or any Affiliate reserves the right to terminate
your Service at any time and for any reason.     Stockholder Rights You will be
entitled to receive all dividends or other distributions made on outstanding
Shares. No adjustments are made for dividends or other rights if the applicable
record date occurs before an appropriate book entry is made (or your certificate
is issued), except as described in the Plan.       Your grant shall be subject
to the terms of any applicable agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.  
  Legends If and to the extent that the Shares are represented by certificates
rather than book entry, all certificates representing the Shares issued under
this grant shall, where applicable, have endorsed thereon the following legends:

 

 4 

 

 

  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER OF SUCH SHARES SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER
PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY
THIS CERTIFICATE.”       To the extent the Shares are represented by a book
entry, such book entry will contain an appropriate legend or restriction similar
to the foregoing.     Clawback If the Company adopts a “clawback” or recoupment
policy, this Award will be subject to repayment to the Company to the extent so
provided under the terms of such policy.       Applicable Law This Agreement
will be interpreted and enforced under the laws of the State of Maryland, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.     The Plan The text of the Plan is incorporated in this
Agreement by reference.       Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.       This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant. Any prior agreements, commitments or negotiations
concerning this grant are superseded; except that any written employment,
consulting, confidentiality, non-competition, non-solicitation and/or severance
agreement between you and the Company or any Affiliate shall supersede this
Agreement with respect to its subject matter.     Data Privacy In order to
administer the Plan, the Company may process personal data about you. Such data
includes, but is not limited to, information provided in this Agreement and any
changes thereto, other appropriate personal and financial data about you such as
your contact information, payroll information and any other information that
might be deemed appropriate by the Company to facilitate the administration of
the Plan.       By accepting this grant, you give explicit consent to the
Company to process any such personal data.

 

 5 

 

 

Code Section 409A It is intended that this Award comply with Code Section 409A
or an exemption to Code Section 409A. To the extent that the Company determines
that you would be subject to the additional 20% tax imposed on certain
non-qualified deferred compensation plans pursuant to Code Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company. For
purposes of this Award, a termination of Service only occurs upon an event that
would be a Separation from Service within the meaning of Code Section 409A.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

 6 

 

